         Case 2:19-cv-05117-GMS Document 62 Filed 06/22/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Aaron Wallace,                                   No. CV-19-05117-PHX-GMS
10                      Plaintiff,                        ORDER
11       v.
12       State of Arizona, et al.,
13                      Defendants.
14
15             Pending before the Court is Defendants the State of Arizona, et al.’s Motion

16   requesting an evidentiary hearing to determine whether Plaintiff Aaron Wallace requires

17   the appointment of a guardian ad litem.1 (Doc. 38.) Because Plaintiff is represented by
18   counsel in this action, the Motion is denied without prejudice to the Court holding such a

19   hearing on any suggestion that Plaintiff’s interests are or may be different than the interests

20   of his attorneys.
21             Plaintiff has suffered from serious mental illness for most of his life. At the time

22   this lawsuit was filed in October 2018, Plaintiff was involuntarily committed to the Arizona

23   State Hospital (“AzSH”), and had been for more than six years, under a Guilty Except
24   Insane adjudication on an assault charge. Plaintiff has been involuntarily committed on

25   multiple other occasions, including in July 2019, after his release from AzSH and while

26   this case was pending. In his First Amended Complaint filed in Maricopa County Superior

27
     1
       The Motion is titled “Motion Requesting Appointment of a Guardian Ad Litem for
28   Plaintiff Aaron Wallace.” However, Defendants do not actually request appointment of a
     guardian ad litem but rather a hearing to determine whether such appointment is warranted.
      Case 2:19-cv-05117-GMS Document 62 Filed 06/22/20 Page 2 of 3



 1   Court on July 27, 2019, Plaintiff alleged that he was designated as seriously mentally ill as
 2   an adolescent, and that, at the time of filing, Plaintiff’s mental impairment was so severe
 3   “as to interfere substantially with his capacity to remain in the community without
 4   supportive treatment or services of a long-term or indefinite duration.” (Doc. 38-5 at 2.)
 5   Moreover, at various points throughout this case, Plaintiff has maintained only “sporadic”
 6   contact with his attorneys. (Doc. 38-3 at 2.)
 7          Federal Rule of Civil Procedure 17(c) governing representation on behalf of minors
 8   and incompetent persons provides that courts “must appoint a guardian ad litem—or issue
 9   another appropriate order—to protect a minor or incompetent person who is unrepresented
10   in an action.” “The purpose of Rule 17(c) is to protect an incompetent person’s interests in
11   prosecuting or defending a lawsuit.” Davis v. Walker, 745 F.3d 1303, 1310 (9th Cir. 2014).
12   Thus, “[o]nce the court determines that a pro se litigant is incompetent, the court generally
13   should appoint a guardian ad litem under Rule 17(c).” Id. However, the Rule does not make
14   such an appointment mandatory: “[i]f another order would sufficiently protect the
15   incompetent person’s interests in the litigation in lieu of a guardian, the court may enter
16   such an order.” Id. This includes “appointed counsel pursuant to 28 U.S.C. § 1915(e)(1),”
17   which may be sufficient depending on the facts of the case. Id. at 1311. At the same time,
18   other courts have found that, the qualifying word “unrepresented” in Rule 17(c)
19   notwithstanding, “the mere presence of an attorney representing” an incompetent person
20   may be “insufficient of itself to protect her personal interests in [an] action.” See Noe v.
21   True, 507 F.2d 9, 12 (6th Cir. 1974 (stating that, in the case of a 14-year-old seeking an
22   abortion, “ultimate responsibility for determinations made on behalf of the child” is “a role
23   not ordinarily contemplated by the simple attorney-client relationship”).
24          Plaintiff is not “unrepresented” in this action. Moreover, Defendants have not
25   provided any evidence at all to suggest that Plaintiff’s interests conflict with those of his
26   attorneys.
27          IT IS THEREFORE ORDERED that Defendants the State of Arizona, et al.’s
28   Motion requesting an evidentiary hearing to determine whether Plaintiff Aaron Wallace


                                                 -2-
      Case 2:19-cv-05117-GMS Document 62 Filed 06/22/20 Page 3 of 3



 1   requires the appointment of a guardian ad litem (Doc. 38) is DENIED without prejudice.
 2         Dated this 22nd day of June, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
